DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 32 is objected to because of the following informalities:  “lower than the first pulse” should read --lower in amplitude than the first pulse-- in order to avoid a potential indefiniteness rejection.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29-33 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 30-33 each recite “said second pulse”, or “the second pulse”, and “the bi-phasic double pulse pair” while parent claim 29 recites “repetitive bi-phasic double pulse pairs”. It is unclear whether applicant intends to reference each second pulse of each pair, or one second pulse of one pair.
Claims 30, 32, 33, and 35 recites the limitation “said first pulse” or “the first pulse” while parent claim 29 recites “repetitive bi-phasic double pulse pairs”. It is unclear whether applicant intends to reference each first pulse of each pair, or one first pulse of one pair.
Claim 35 recites the limitation “a second pulse”. It is unclear whether applicant intends to reference the same second pulse(s) of claim 29.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 29-31 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication No. 2005/0197522 (Pilla et al.).
Regarding claim 29, Pilla et al. teaches a method of delivering Transcranial Magnetic Stimulation (TMS) comprising: inducing stimulation from a stimulation coil Figure 2, coils, 203) of a TMS coil device (Figure 2) ([0041]), wherein the stimulation comprises repetitive a-bi-phasic double pulse pairs and the second bi-phasic pulse of each of the bi-phasic double pulse pairs has aLaine IP OvMAS / rw3Application No.: 16/423,053Docket No.: NEX 24 US CON 1 Reply to Office Action dated 03/09/2021lower amplitude compared to the first bi-phasic pulse of the bi-phasic double pulse pair (see annotated Figure 5 below, depicting repetitive bi-phasic double pulse pairs, wherein the second pulse of each pair has a lower amplitude than the first pulse of each pair, the repeated pairs 1st, 2nd,…nth, continuing for the remainder of the burst 502, [0044]; [0006]; [0012]).

    PNG
    media_image1.png
    614
    836
    media_image1.png
    Greyscale

	Regarding claim 30, Pilla et al. teaches said second pulse of the bi-phasic double pulse pair is generated less than 1 ms after said first pulse of the bi-phasic double pulse pair has completed ([0012]; [0044]).
claim 31, Pilla et al. teaches no stimulation is induced by the TMS coil device within 2 ms of the conclusion of the second pulse of the bi-phasic double pulse pair (10-50 msec burst 502 within a finite burst period of between 0.1 and about 10 seconds, [0044] see Figure 5. Therefore, no stimulation is induced within 2 ms of the conclusion of the second pulse of the final bi-phasic pulse pair as shown in Figure 5.).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2005/0197522 (Pilla et al.).
Regarding claim 32, Pilla et al. teaches all the limitations of claim 29. Pilla et al. teaches the second pulse of the bi-phasic double pulse pair is lower than the first pulse of the bi-phasic double pulse pair (see discussion for claim 29; see annotated Figure 5 above, [0044]), but does not quantify the reduction in amplitude. At the time of the invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Pilla et al. such that the amplitude of the second pulse of the bi-phasic double pulse pair is 5-40% lower than the amplitude of the first pulse of the bi-phasic double pulse pair, because Applicant has not disclosed that having a second pulse with an amplitude 5-40% lower than that of the first pulse of the pair provides an advantage, is used for a particular purpose, or solves a stated problem versus another .
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2005/0197522 (Pilla et al.) in view of U.S. Patent Application Publication No. 2012/0016174 (De Taboada et al.).
Regarding claim 33, Pilla et al. teaches all the limitations of claim 29. Pilla et al. does not specify the amplitude of the first pulse of the bi-phasic double pulse pair is 5-40% lower in amplitude than the normal motor threshold for a subject.
However, De Taboada et al. teaches a method of delivering Transcranial Magnetic Stimulation (abstract; [0025]-[0026]), comprising inducing stimulation from a stimulation coil of a TMS coil device, wherein the stimulation comprises repetitive pulses, wherein the amplitude of the pulses is 5-40% lower than the normal motor threshold for a subject ([0025]-[0026]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Pilla et al. such that the amplitude of the first pulse is 5-40% lower than the normal motor threshold of a subject in order to avoid causing undesired movement in the patient when administering stimulation ([0026]).
Claims 34 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2005/0197522 (Pilla et al.) in view of U.S. Patent Application Publication No. 2010/0152522 (Roth et al.).
Regarding claims 34 and 35, Pilla et al. teaches all the limitations of claim 29. Pilla et al. teaches the stimulator circuit connected to the TMS coil device is capable of discharging a second pulse within 0.5-100ms from the first pulse (pulses repeating at about 1-100 kHz within burst, [0012]). Pilla et al. does not teach the biphasic pulses are discharged from a single capacitor.
However, Roth et al. teaches a method of delivering Transcranial Magnetic Stimulation (TMS) (abstract), comprising: inducing stimulation from a TMS coil device, wherein the stimulation comprises repetitive biphasic pulses; wherein the biphasic pulses are discharged from a single capacitor ([0063]; [0065]; [0077]-[0079]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Pilla et al. such that the biphasic pulses are discharged from a single capacitor as taught by Roth et al., because Roth et al. teaches producing biphasic pulses from a single capacitor that “regains about 80% of its initial value” enables “high frequency repetitive operation” ([0078]). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 16-19 and 22-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,300,294. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of the instant application is merely broader in scope than all that is recited in claim 1 of the ‘294 patent. That is, claim 16 is anticipated by claim 1 of the ‘294 patent. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claims 17, 18, 19, and 22-35 of the instant application are anticipated by claims 1-15 of the ‘294 patent, by the same reasoning.
Claims 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,300,294 in view of U.S. Patent No. 6,117,066 (Abrams et al.). 
Regarding instant claims 20 and 21, claim 4 (which encompasses the limitations of claim 1) of the ‘294 patent recites all that is recited in instant claims 20 and 21 (which encompass the limitations of instant claim 16). The difference between instant claims 20 and 21 and claim 4 of the ‘294 patent, respectively, lies in that claims 20 and 21 recite there is no stimulation induced by the TMS coil device “within 15 ms” and “within 50 ms”, respectively, following the conclusion of the second pulse of the pulse pair, which is not recited in claim 4 of the ‘294 patent.
.
Response to Arguments
Applicant’s arguments, see page 6, filed 9 July 2021, with respect to the rejections of claims 22-25 and 33 under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments to the claims.  The rejections of 9 March 2021 have been withdrawn. 
Applicant’s arguments, see pages 6-7 and 9-12, filed 9 July 2021, with respect to the rejections of claims 16-28 under 35 U.S.C. 103 regarding the “consists of” language have been fully considered and are persuasive.  The rejections of 9 March 2021 have been withdrawn. 
Applicant’s arguments, see pages 7-11, filed 9 July 2021, with respect to the rejections of claims 29-35 under 35 U.S.C. 103 citing at least Peterchev and Gliner have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejections have been withdrawn.  However, upon further consideration and in light of the amendments to the claims, a new ground of rejection is made in view of at least Pilla et al. as this reference better teaches and/or suggests applicant’s claimed invention.
Allowable Subject Matter
Claims 16-28 would be allowable if rewritten or amended to overcome double patenting rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art of record teach and/or fairly suggest the method of delivering TMS of claim 16, comprising: inducing stimulation from a stimulation coil of a TMS coil device, wherein the stimulation consists of a series of bi-phasic double pulse pairs, wherein the amplitude of the second pulse of each pair is lower than the amplitude of the first pulse of each pair.
No prior art of record teach and/or fairly suggest the method of delivering TMS of claim 28, comprising: inducing stimulation from a stimulation coil of a TMS coil device, wherein the stimulation consists of a bi-phasic double pulse pair, wherein the amplitude of the second pulse is lower than the amplitude of the first pulse.
The closest prior art of record, Peterchev and Gliner as cited in the prior Office action, teaches the method of TMS of claims 16 and 28, including inducing stimulation 
Pilla et al., cited above, teaches a method of delivering TMS as in claims 16 and 28 ([0012]; [0041]), but fails to teach the stimulation consists only of the bi-phasic double pulse pair(s) claimed, wherein the amplitude of the second pulse of each pair is lower than that of the first pulse of each pair.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARRIE R DORNA/Primary Examiner, Art Unit 3791